United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Charlotte, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-176
Issued: July 26, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 28, 2009 appellant filed a timely appeal from an October 1, 2009 merit
decision of the Office of Workers’ Compensation Programs that denied her claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant established that she sustained an injury on September 25,
2008, causally related to her federal employment.
FACTUAL HISTORY
On January 23, 2009 appellant, a 48-year-old rural route carrier associate, filed a
traumatic injury claim (Form CA-1) for a back injury, “bulging discs and strained and pulled
muscles” that she sustained in a motor vehicle accident on September 25, 2008. The motor
vehicle accident occurred as appellant was commuting from work to home.

In an October 6, 2008 report, Dr. G. William Eason, a Board-certified radiologist,
presented findings following a magnetic resonance imaging (MRI) scan of appellant’s dorsal
spine. He diagnosed degenerative disc disease and a disc protrusion at the T7-8 vertebrae.
Appellant submitted copies of a police report and reports bearing illegible signatures.
She also submitted a collection of reports and a note signed by a physical therapist and a
physician’s assistant as well as an unsigned report, dated December 22, 2008, concerning an
epidural injection.
The employing establishment controverted appellant’s claim, arguing that any injuries
she sustained were not compensable because she was not engaged in her official duties and the
incident did not occur on its premises. On January 27, 2009 the employer stated that at the time
of the accident appellant was driving her personal vehicle. It noted that she used her personal
vehicle “during the workday.” The employing establishment also questioned the validity of
appellant’s claim because of the time line underlying her accident.
By decision dated March 9, 2009, the Office denied the claim because appellant failed to
demonstrate that her injury arose in the performance of duty.
On August 21, 2009 appellant, through her attorney, requested reconsideration. Counsel
argued that the Office’s March 9, 2009 decision was erroneous because there was no proof that
appellant’s motor vehicle accident did not occur in the performance of duty. He argued that,
because appellant’s motor vehicle accident occurred while she was commuting from the
employing establishment’s property to her home, her injuries were sustained in the performance
of duty.
By decision dated October 1, 2009, the Office modified its March 9, 2009 decision,
finding that appellant’s motor vehicle accident occurred in the performance of duty.
Nonetheless, it denied the claim because the medical evidence of record did not demonstrate that
this incident caused a medically-diagnosed injury.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of proof to establish the essential elements of his claim by the weight of the evidence,2
including that he sustained an injury in the performance of duty and that any specific condition
or disability for work for which he claims compensation is causally related to that employment
injury.3 As part of his burden, the employee must submit rationalized medical opinion evidence
based on a complete factual and medical background showing causal relationship.4 The weight of
1

5 U.S.C. §§ 8101-8193.

2

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
58 (1968).
3

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143,
1145 (1989).
4

Id.; Nancy G. O’Meara, 12 ECAB 67, 71 (1960).

2

medical evidence is determined by its reliability, its probative value, its convincing quality, the
care of the analysis manifested and the medical rationale expressed in support of the physician’s
opinion.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.6 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.7
ANALYSIS
The Office accepted that the September 25, 2008 motor vehicle accident occurred in the
performance of duty. Appellant must also establish that the accepted employment incident
caused her back injury. Causal relationship is a medical issue that can only be proven through
probative medical opinion evidence. Appellant has not submitted sufficient medical evidence to
establish her claim.
Appellant submitted reports bearing illegible signatures and reports from a physical
therapist and a physician’s assistant. The illegible signed reports are not competent medical
evidence and have no evidentiary value because they cannot be identified as having been
prepared by a “physician” as defined under the Act.8 Similarly, healthcare providers such as a
physician’s assistant and physical therapist are not “physicians” under the Act. These reports do
not constitute competent medical evidence.9 This evidence does not establish the causal
relationship of appellant’s back condition to the September 25, 2008 motor vehicle accident.
Dr. Eason’s report is of diminished probative value on the issue of causal relationship
because the physician did not provide a rationalized opinion explaining how the motor vehicle
accident caused a medically-diagnosed condition.10 His report is a diagnostic study of
appellant’s lumbar spine and listed degenerative disc disease at multiple levels. Dr. Eason did

5

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

6

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

7

T.H., 59 ECAB ___ (Docket No. 07-2300, issued March 7, 2008); John J. Carlone, 41 ECAB 354, 35657 (1989).
8

Vickey C. Randall, 51 ECAB 357 (2000); Merton J. Sills, 39 ECAB 572 (1988) (reports not signed by a
physician lack probative value).
9

5 U.S.C. § 8101(2); see also G.G., 58 ECAB 389 (Docket No. 06-1564, issued February 27, 2007); Jerre R.
Rinehart, 45 ECAB 518 (1994); Barbara J. Williams, 40 ECAB 649 (1989); Jan A. White, 34 ECAB 515 (1983).
10

See Mary E. Marshall, 56 ECAB 420 (2005) (medical reports that do not contain rationale on causal
relationship have little probative value).

3

not address the issue of how the September 25, 2008 accident caused or contributed to the
diagnosed conditions. This evidence does not establish causal relationship.
An award of compensation may not be based on surmise, conjecture or speculation.11
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor her belief that her condition was aggravated by her employment is sufficient to
establish causal relationship.12 The fact that a condition manifests itself or worsens during a
period of employment13 or that work activities produce symptoms revelatory of an underlying
condition14 does not raise an inference of causal relationship between a claimed condition and an
employment incident.
Because appellant has not submitted competent medical opinion evidence containing a
reasoned discussion of causal relationship, one that soundly explains how the established
employment incident caused or aggravated a firmly diagnosed medical condition, the Board
finds appellant has not established the essential element of causal relationship.
CONCLUSION
The Board finds appellant has not established that she sustained an injury in the
performance of duty on September 25, 2008, causally related to her employment

11

Edgar G. Maiscott, 4 ECAB 558 (1952).

12

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

13

E.A., 58 ECAB 677 (2007); Albert C. Haygard, 11 ECAB 393, 395 (1960).

14

D.E., 58 ECAB 448 (2007); Fabian Nelson, 12 ECAB 155,157 (1960).

4

ORDER
IT IS HEREBY ORDERED THAT October 1, 2009 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: July 26, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

